Citation Nr: 0007655	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  95-04 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, described as a total knee replacement, currently 
rated as 60 percent disabling.

2.  Entitlement to service connection for a left knee and a 
left ankle disorder, to include as secondary to a right knee 
disability.

3. Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant, and spouse

ATTORNEY FOR THE BOARD

Stanley Grabia, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to May 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.   

A hearing was held at the Board in Washington, DC, in 
November 1999, before Michael D. Lyon, who is the Board 
member rendering the determination in this claim and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102 (West 1991 & Supp. 1999).  A transcript 
of the hearing has been included in the claims folder for 
review.  The Board notes that additional evidence was 
submitted at the Board hearing, and by the service 
representative in January 2000. The veteran waived 
consideration of this additional evidence by the office of 
local jurisdiction under 38 C.F.R. § 20.1304. 

In light of the favorable action by the Board regarding the 
service connection issue above, the issue of entitlement to a 
total disability rating based on individual unemployability 
due to service-connected disabilities is deferred at this 
time.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims considered 
herein.

2.  The veteran's right knee disability is currently 
manifested by subjective complaints of constant pain, 
stiffness, and difficulties walking and going down stairs.  

3.  Current objective findings of the veteran's right knee 
disability include a range of motion (ROM) of 0 to 100 
degrees, with stable varus valgus stresses, a leg length 
discrepancy, right shorter than left by approximately 2 cm., 
and X-ray evidence showing no evidence of complications 
associated with a right total knee replacement.

4.  The service connected knee disability does not present 
such an unusual picture as to render the application of the 
regular schedular provisions impractical.

5.  With the "positive" and "negative" evidence with respect 
to this issue in relative balance, it is at least as likely 
as not that a portion of the veteran's left knee and left 
ankle disability has been aggravated as a result of the 
service-connected right knee disability.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for a total right knee replacement have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71, 4.71a, Diagnostic Codes (DCs) 5055, 5256, 5257, 5260, 
5261 (1999). 

2.  Resolving the benefit of the doubt in favor of the 
appellant, a left knee and left ankle disorder is aggravated 
as a result of the veteran's service connected right knee 
disorder. 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.303, 3.310  (1999); Allen v. Brown, 7 Vet. App. 439 (1995).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a).  
See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented claims which are not 
implausible when the contentions and the evidence of record 
are viewed in the light most favorable to such claim. In 
addition, an allegation that a service-connected disability 
has increased in severity is sufficient to establish well 
groundedness.  See Drosky v. Brown, 10 Vet. App. 251, 254 
(1997); Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 
(1992).  Likewise, the Board is satisfied that all relevant 
facts have been properly and sufficiently developed, such 
that no further assistance to the veteran is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).  The evidentiary assertions of the veteran are 
presumed credible for making this determination. 

I.  Increased evaluation for a total right knee replacement

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4 (1999).  However, 
the Board will consider only those factors contained wholly 
in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

Further, in evaluating increased ratings, consideration will 
be given to whether higher ratings are available under the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Specifically, in DeLuca, the 
Board was directed to consider whether a veteran's complaints 
of shoulder pain could significantly limit functional ability 
during flare-ups or when the arm was used repeatedly, thus 
warranting a higher evaluation under 38 C.F.R. § 4.40.  
Moreover, the Board will consider whether weakened movement, 
excess fatigability, and incoordination support higher 
ratings under 38 C.F.R. § 4.45.  See DeLuca, 8 Vet. App. at 
207.  Further, under DC 5055, painful motion and weakness are 
among the criteria used to assign a disability rating.

The RO has rated the veteran's right total knee replacement 
under DC 5055.  The Board will also consider DCs 5256, 5257, 
5260, and 5261 for knee ankylosis, knee impairment, and 
limitation of motion.  It is noted that arthritis resulted in 
the need for the knee replacement.  Arthritis is based on 
limitation of motion.  As noted, painful motion is 
contemplated under DC 5055, and as such a separate rating for 
arthritis, even if present in the joint replacement, is not 
warranted.  

Under DC 5055, replacement of either knee joint with a 
prosthesis warrants a 100 percent evaluation for a 1-year 
period following implantation of the prosthesis.  This period 
commences at the conclusion of the initial grant of a total 
rating for 1 month following hospital discharge pursuant to 
38 C.F.R. § 4.30.  A 60 percent evaluation is warranted if 
there are chronic residuals consisting of severely painful 
motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain, or 
limitation of motion, the disability will be rated by analogy 
to DCs 5256, 5261 or 5262.  The minimum evaluation under this 
code is 30 percent.  38 C.F.R. § 4.71a, DC 5055 (1999).

Under DC 5256, favorable ankylosis of the knee, in full 
extension or in slight flexion between 0 degrees and 10 
degrees, warrants a 30 percent evaluation; ankylosis in 
flexion between 10 degrees and 20 degrees warrants a 40 
percent evaluation; ankylosis in flexion between 20 degrees 
and 45 degrees warrants a 50 percent evaluation; and 
extremely unfavorable ankylosis in flexion at an angle of 45 
degrees or more warrants a 60 percent evaluation.  Under DC 
5257, when there is impairment of the knee, including 
recurrent subluxation or lateral instability, a 10 percent 
evaluation will be assigned where the disability is slight; a 
20 percent evaluation will be assigned for moderate 
disability; and 30 percent evaluation is warranted for severe 
disability.  

Limitations of flexion under DC 5260 are assigned a 10 
percent evaluation when flexion is limited to 45 degrees; and 
a 20 percent evaluation when flexion is limited to 30 
degrees.  A 30 percent evaluation is assigned under this code 
when flexion is limited to 15 degrees.  Limitations of 
extension under DC 5261 are assigned a 10 percent evaluation 
when extension is limited to 10 degrees; and a 20 percent 
evaluation when extension is limited to 15 degrees.  A 30 
percent evaluation is assigned under this code when extension 
is limited to 20 degrees.  The motion of the knee is 
considered full where extension is to 0 degrees and flexion 
is to 140 degrees.  38 C.F.R. § 4.71, Plate II (1999).

Finally, the Board notes that under 38 C.F.R. § 3.321(b)(1), 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned. 

Historically, the veteran re-injured his right knee in 
service while playing football.  He reported originally 
injuring the right knee prior to service in 1956.  He was 
treated from January until March 1964, and returned to 
limited duty, indefinitely.  As a result, a service medical 
board determined that he would be unable to complete his 
training and he was separated from service.  

In a VA examination in September 1983, the examiner noted 
normal appearing knees, with no quadriceps atrophy.  There 
were two scars, 2 inches in length in the lateral right knee 
of meniscectomy approach.  No discernable medial scars were 
noted.  The right knee flexed a full 140 degrees, and 
extended to 0 degrees with taut cruciates and collaterals.  
There was no effusion, heat, or redness.  The right knee 
evidenced mild scattered crepitus.  The diagnosis was sports 
injury, right knee, existed prior to service; subsequent 
reinjury, active service, right knee; post operative (P.O.), 
lateral meniscectomy, right knee, post service, with 
arthritis.

Service connection was granted originally for residuals, 
injury, right knee, P.O., lateral meniscectomy, with 
arthritis, by rating decision dated in October 1983 and a 10 
percent evaluation was assigned thereto.  The evaluation was 
subsequently increased to 20 percent, and then to 30 percent, 
with periods of 100 percent due to hospitalizations and 
surgeries.  A total right knee replacement was performed in 
September 1992.  By rating action in March 1995, the 
evaluation for the right knee disability was increased to 60 
percent.  The veteran continues to challenge this disability 
rating.  

At a VA joints examination in July 1994, the veteran reported 
injuring his right knee in service.  This led to a series of 
surgeries, including 2 meniscectomies, and an arthroscopy 
which revealed degenerative changes more of the medial joint.  
He had an high tibial osteotomy in 1987, and a total right 
knee replacement in 1992.  Since that time he has had 
decreased pain, but still had difficulty with stairs.  He 
also reported a 1-inch length discrepancy on the right leg.  

The examiner noted the veteran ambulated with a slight limp 
on the right.  The right knee revealed well healed surgical 
scars.  ROM was 0 to 100 degrees.  The knee was stable to 
varus valgus stressing.  There was pain past 100 degrees.  A 
2-cm leg length discrepancy was noted on the right.  The 
diagnosis was DJD, right knee with total knee replacement; 
and, a leg length discrepancy, right.

A hearing was held at the RO in March 1995, in which the 
veteran testified to continuing difficulties with his right 
knee going down steps and walking.  When he put weight on the 
right leg, it would collapse from under him.  He reportedly 
had fallen about six times.  He had been told that he had to 
adjust the way he walks, and to hold on to railings when 
going down steps.  After sitting for a while he had to move a 
little to loosen up his right knee.  He used a cane on 
occasion, but not a brace.  He did not take any medication to 
for right knee pain.  His right leg was I inch shorter than 
his left leg.  He was given built up arches for his shoe but 
stopped using them after a few months.  This was before his 
total right knee replacement.  

In a VA joints examination in April 1995, the examiner noted 
slight limp, and antalgic gait towards the right.  The 
veteran did not require a cane or other assisted devices.  
The right leg was 2 cm shorter than the left.  There was quad 
atrophy on the right of 51 cm in circumference above the 
patella right, compared to 52.5 cm on the left.  ROM was 100 
degrees right, with stable varus valgus stresses, right.  The 
patella tracked well. He was unable to squat and appeared to 
have right quad weakness.  X-rays revealed a total knee 
prosthesis well emplaced and anchored.  The long stem of the 
tibial component showed no evidence of abnormal mobility. 

The examiner diagnosed DJD, right knee with total knee 
replacement; and, leg length discrepancy, right shorter than 
left by approximately 2 cm.

A hearing was held at the Board in November 1999, at which 
the veteran submitted additional evidence and waived review 
by the RO.  He testified, in essence, that his right knee 
disorder was worse.  He had pains in the knee when walking, 
and had to put his hands forward in case it buckled.  When he 
climbed up steps he tended to use the other leg.  The right 
knee also remained swollen, tired, stiff, and it throbbed.  
He had difficulty driving because of the right knee.  He did 
not use a cane, or braces, and did not do any type of 
physical therapy for the right knee disorder.

He further testified that he was drawing Social Security 
administration (SSA) benefits for his right knee replacement 
surgery.  After being denied several times by SSA, benefits 
were granted after the total knee replacement.  He was taking 
Motrin for pain, and occasionally Inderal.   He last worked 
in February 1990 as a plumber and pipe fitter.  He also had 
done roofing work, auto mechanics, and heavy manual labor.  
These required him to climb, crawl, and squat.  

Additional evidence was received by the Board in January 2000 
from the veteran's service representative, consideration by 
the RO was waived.

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability.  Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating."  Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that a higher than 60 percent 
rating for a right knee disability is warranted.  

Specifically, the Board finds that the objective findings of 
the veteran's right knee disability do not warrant more than 
a 60 percent evaluation under DCs 5256, 5257, 5260, or 5261.  
In evaluating the veteran's right knee disability, the Board 
notes that the recent clinical findings do not disclose that 
the veteran has ankylosis of the knee; therefore, there is no 
basis on which to grant an evaluation under DC 5256.  Even if 
the veteran demonstrated extremely unfavorable ankylosis of 
the knee, no higher than a 60 percent evaluation would be 
available under this rating code.  Moreover, an evaluation 
higher than 60 percent is not available under DC 5257, DC 
5260, or DC 5261.  Finally, the Board also notes that a 60 
percent evaluation is the highest evaluation available under 
DC 5055, except for the one year period following 
implantation of a prosthesis.  It is noted that there is no 
instability so there is no basis for a separate rating for 
instability.

In addition, the Board observes that the veteran has 
complained of pain in the area of the right knee.  As 
directed in DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Board has considered functional loss due to pain, under 38 
C.F.R. § 4.40 (1999), and weakness, fatigability or 
incoordination of the right knee, pursuant to 38 C.F.R. § 
4.45 (1999). 

However, in light of the recent evidence showing fairly 
normal range of motion of the right knee, as well as the 
objective medical evidence indicating that the veteran's 
right knee is stable, and his prosthetic joint is well 
anchored, emplaced and not showing any evidence of abnormal 
mobility, or other complications from the total knee 
replacement, the Board finds that the veteran's right knee 
disability does not demonstrate such pain, weakness, 
fatigability or incoordination as would constitute functional 
impairment warranting a higher evaluation under the criteria 
of 38 C.F.R. §§ 4.40 and 4.45.  Accordingly, while the record 
clearly establishes that the veteran has experienced episodes 
of pain, the Board concludes that the veteran's service-
connected right knee disability is appropriately compensated 
by the assignment of a 60 percent disability evaluation and 
the schedular criteria for a rating in excess of the 
currently assigned 60 percent disability evaluation is not 
warranted.    

Nonetheless, recognizing the 60 percent limitation under the 
rating schedule, the Board will consider whether the 
veteran's disability is outside of the regular schedular 
considerations and should be so compensated.  As noted above, 
under 38 C.F.R. § 3.321(b)(1), where the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  However, in this 
case, neither frequent hospitalization nor marked 
interference with employment, beyond that contemplated in the 
regular schedular provisions, due to the veteran's service-
connected right knee disability is demonstrated.  In this 
regard, while the evidence suggests that the veteran is 
somewhat limited in activities, the evidence indicates that 
he suffers from multiple nonservice-connected medical 
problems, which contribute to his complaints and treatment.  
Outpatient treatment records indicate limited treatment for 
his right knee disability.  Further, there is no evidence of 
any recent hospitalizations for his right knee disorder.  
Therefore, there is no basis on which to find that 
application of the regular schedular standards is impractical 
due to frequent hospitalizations.  Accordingly, the Board 
concludes that an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  

The Board has considered the veteran's written statements 
that his right knee disability is worse than currently 
evaluated.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  As 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v.  Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran's working or 
seeking work.  

Further, 38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to be based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  Special consideration is given to factors 
affecting function in joint disabilities under 38 C.F.R. § 
4.45.  These requirements for the consideration of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report and to enable the VA 
to make a more precise evaluation of the level of disability 
and any changes in the condition.  The Board has considered 
these provisions, taking into consideration the objective 
findings as well as the subjective statements of the veteran, 
and finds that his right knee disability warrants no greater 
than a 60 percent evaluation.

II.  Secondary service connection for a left knee and a left 
ankle disorder.

Service connection is warranted for a disability which is 
aggravated by, proximately due to, or the result of a 
service- connected disease or injury. 38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995). When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered a part of the 
original condition. Id.  When service connection is granted 
on the basis of aggravation, it is only for that portion of 
the disorder that is aggravated by the service connected 
disorder.  See Allen, supra.

Service connection was granted originally for residuals, 
injury, right knee, P.O., lateral meniscectomy, with 
arthritis, by rating decision dated in October 1983 and a 10 
percent evaluation was assigned thereto.  The evaluation was 
subsequently increased to 20 percent, and then to 30 percent, 
with periods of 100 percent due to hospitalizations and 
surgeries.  A total right knee replacement was performed in 
September 1992.  By rating action in March 1995, the 
evaluation for the right knee disability was increased to 60 
percent.  

In a VA joints examination in July 1994, the veteran reported 
injuring his right knee in service.  This led to a series of 
surgeries, including 2 meniscectomies, an arthroscopy, a high 
tibial osteotomy in 1987, and a total right knee replacement 
in 1992.  He also reported a 1-inch length discrepancy on the 
right leg.  He further complained of left knee throbbing 
aching pain, with no history of trauma.  There was an 
occasional pop but no locking or giving way.  He also 
complained of bilateral ankle pain.  An arthroscopy in 1988 
revealed degenerative changes of the left ankle.  February 
1994 x-rays revealed no acute abnormality of the left ankle.

The examiner noted the veteran ambulated with a slight limp 
on the right. ROM of the left knee was 0 to 130 degree with 
some crepitance, stable to varus valgus stressing, negative 
Lachman, and anterior drawer, with no effusion.  The left 
ankle ROM was 0 degrees dorsiflexion, and 35 degrees plantar 
flexion, with stable ligaments.  A 2-cm leg length 
discrepancy was noted on the right.

The diagnosis was probable DJD, left knee; DJD, left ankle; 
and, a leg length discrepancy, right.

A hearing was held at the RO in March 1995, in which the 
veteran testified that because of his right knee disability 
he has over the years put more pressure and weight on the 
left leg.  He reported that a VA doctor indicated to him that 
he put undue stress on his left leg because of his right knee 
problem.

In a VA joints examination in April 1995, the examiner noted 
the July 1994 VA examination, and addressed the question of 
whether his other joint arthritis had been caused by the 
service connected right knee disorder.  The examiner noted a 
slight limp, and antalgic gait towards the right.  There was 
trace effusion on the left knee, with crepitus on ROM, and 
pain at the upper limits of motion.  There was no gross 
ligamentous instability, left. The left ankle revealed a well 
healed puncture wound from arthroscopy.  There was 0 to about 
30 degrees plantar flexion.  He was unable to squat and 
appeared to have right quad weakness.

X-rays of the left knee showed degenerative disease and fluid 
present.  X-rays of the ankles revealed accessory ossicles at 
the tip of the medial malleous, left tibia.  There were 
findings of degenerative enthesopathy at the attachments of 
the Achilles tendon and plantar aponeurosis posterior and 
inferior aspects of os calcis, bilaterally.  

The examiner diagnosed DJD, left knee; leg length 
discrepancy, right shorter than left by approximately 2 cm.; 
DJD, both ankles, left greater than right; history of gout, 
bilateral ankles.

Regarding whether or not the right knee disorder caused the 
left knee and ankle disorders, the examiner noted that while 
it was true that the leg length discrepancy and degenerative 
changes of the right knee may have altered his gait, and 
caused a change in the usual stresses across the knee, and 
ankles, there was no medical literature the examiner was 
aware of that supported the claim that the arthritis in the 
left knee, and ankles was directly caused by the alteration 
in gait.

A hearing was held at the Board in November 1999, at which 
the veteran submitted additional evidence and waived review 
by the office of original jurisdiction.  The veteran 
testified, in essence, that he was told that his left knee 
and ankle were unstable due to the fact hat he applied 
pressure and undue stress on them, while trying to avoid 
putting pressure on his right knee.  He testified that a VA 
physician told this to him.

The claims file contains extensive treatment records for the 
veteran's degenerative joint disease of the knees and ankles, 
as well as several other unrelated physical disorders.  One 
entry for May 1992, on a VA form noted that there were 
findings of right knee arthritis.  It was noted that the 
"left knee pain [is] probably secondary to using it for 
offset" of pain in the other knee.

In addition, the veteran's service representative submitted 
additional evidence to the Board in January 2000, and waived 
consideration by the RO.  This evidence was a medical 
evaluation dated in December 1999 from Spencer M. Wheeler, 
M.D., who evaluated the veteran for left knee pain.  He noted 
the case was complicated due to 5 surgeries on the right knee 
including a total knee replacement in 1992.  The issue 
presented was whether or not the problems with the right knee 
led to any problems with the left knee. 

After examining the veteran, Dr. Wheeler stated that he 
certainly thought that the veteran having to put more stress 
on his left knee with weight bearing due to the right knee 
made his left knee degenerate quicker.  He opined that the 
veteran had to constantly use his left knee to protect his 
right knee.  The difficulty was knowing how much of the left 
knee wear and tear was caused by the right knee.  Dr. Wheeler 
noted he was not in a position to make that determination.  
He noted in essence, that the veteran had degenerative 
arthritis of the left knee, and the issue was, to what 
percentage and degree the right knee caused or aggravated the 
left knee disability.

The appellant's primary assertion is that his left knee and 
ankle disability was caused or aggravated by his service-
connected right knee disability.  The appellant is not 
qualified to give credible medical opinion as to diagnosis or 
cause of disease.  However, the Board considers Dr. Wheeler's 
medical opinion to be competent, and, with the VA report of 
record, to support secondary service connection for a left 
knee and ankle disorder. The examiner while not addressing 
the right knee as a direct cause of the left knee disorder, 
suggests that the right knee disorder would tend to aggravate 
the left knee pathology. Espiritu v. Derwinski, 2 Vet.App. 
492 (1992). The Board concludes that there is competent 
unequivocal medical opinion that the service-connected right 
knee disability is aggravating the non-service connected 
disability of the left knee.  Allen v. Brown, 7 Vet.App. 439 
(1995).  It is noted that there is a proximal relationship, 
given the opinion of Dr. Wheeler that, "the right knee has 
made the left knee degenerate quicker," secondary service 
connection is in order for that portion of the additional 
disability.  While not specifically addressed, the Board 
concludes, based on the evidence of record, that the similar 
analysis would pertain to the arthritis found in the right 
ankle.  As such, secondary service connection for that 
pathology will also be granted, again with resolution of 
reasonable doubt in the appellant's favor.


ORDER

The claim for entitlement to an increased evaluation for a 
right knee disability, described as a total knee replacement, 
currently rated as 60 percent disabling, is denied.

Entitlement to secondary service connection for a left knee 
and a left ankle disorder, is granted to the extent 
indicated.



REMAND

In light of the Board's favorable decision in granting 
secondary service connection for a left knee and left ankle 
disorder, the issue of entitlement to a total disability 
rating based on individual unemployability must be referred 
back to the RO for its initial review and a rating 
determination.  This is because an initial rating must be 
assigned to the newly service connected pathology.

To ensure that the VA has met its duty to assist the veteran 
in developing his claim and to ensure full compliance with 
due process requirements, the case is REMANDED to the RO for 
the following:

The RO should review the record in light 
of the favorable Board decision above.  
When the RO has rated the veteran's left 
knee and ankle disorder in accordance 
with the above Board decision, the 
instant claim should be adjudicated on 
the basis of all relevant evidence of 
record, as well as application of 
relevant laws and regulations.  If 
additional examination is needed to 
assign such a rating, such examination 
should be undertaken.  If any 
determination remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case, and afforded the appropriate 
time period in which to respond. 

The record should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion as to the ultimate outcome in this case by the 
action taken herein.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals








